Citation Nr: 1137417	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  09-27 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased initial evaluation in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1949 to December 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In April 2010, the Veteran presented testimony before the undersigned Acting Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

The Veteran's service-connected GERD is not shown to have been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for GERD are not shown to have been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7346 (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Initial Evaluation and Increased Ratings

The Veteran asserts that he is entitled to an increased initial evaluation for his service-connected GERD.  At his hearing, held in April 2010, the Veteran asserted that he has difficulty swallowing, heartburn, and vomiting three to four times per week.  He also reported having pain in his arm and shoulders, with a history of two surgeries and a torn rotator cuff.    

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In September 2007, the RO granted service connection for GERD, evaluated as 10 percent disabling.  The Veteran appealed the issue of entitlement to an increased initial evaluation.  The RO assigned an effective date for the 10 percent rating commensurate with the effective date of service connection, i.e., June 7, 2004.  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under 38 C.F.R. § 4.114, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  

There is no specific diagnostic code for GERD, and has been rated under DC 7346 for hiatal hernias.  Id.  

Under 38 C.F.R. § 4.114, DC 7346 (hiatal hernia), a 30 percent evaluation is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

Weight loss is a consideration in evaluating digestive system disorders.  VA regulations provide that, for purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112 (2010).  

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1 (2010), in 1953, following separation from service, the Veteran receive treatment for stomach symptoms.  A private chest X-ray report, dated in 2001, notes a hiatal hernia with hemstasis clips at the esophagogastric junction and the inferior mediastinum.  The RO granted service connection in September 2007 based on the opinion in a July 2007 VA examination report, in which the examiner related the Veteran's current gastrointestinal symptoms to symptoms during service, to include complaints of nausea, vomiting and stomach cramps.  

The medical evidence dated during the time period on appeal consists of VA and non-VA reports, dated between June 2004 and 2011.  

A private treatment report shows that in October 2005, the Veteran underwent an esophagogastroduodenoscopy (EGD).  The report contains impressions of normal colonoscopy to the cecum with the exception of mild diverticulosis, and normal EGD with the exception of gastritis, status post fundoplication which was intact.  The recommendations noted continued use of Aciphex, and that the Veteran was reassured that there was no evidence of Barrett's esophagus.  

Private treatment reports, dated in January and December of 2007, and January 2008, show complaints of hoarseness, reflux, dysphagia, nausea, and diarrhea.  The reports contain assessments of irritable bowel syndrome, lower abdominal pain and constipation, hoarseness, GERD, status post laparoscopic Nissen fundoplication, and diabetic gastroparesis.  The December 2007 report notes that there was abdominal pain and bloating, but no vomiting, melena, or hematochezia, and "history of melena and hematochezia but not currently."  Another December 2007 report notes a normal gastric emptying scan, with evidence of reflux into the esophagus.  There was heartburn and indigestion.  The January 2008 report notes that there was no abdominal pain, diarrhea, nausea, vomiting, melena or hematochezia, but that there was heartburn and dysphagia.  In March 2008, the Veteran underwent an EGD; the report contains impressions of short-segment Barrett's esophagus, and status post successful placement of the Bravo pH capsule.  A February 2008 report contains impressions that include obesity.  An April 2008 report states that the Veteran's use of Aciphex 20 mg. (milligrams) twice a day indicated that there was no evidence of abnormal acid exposure to his esophagus, however, his Restech pharyngeal pH probe test would have to be repeated due to a malfunction.  A May 2008 report states that his Restech pH probe test had showed evidence of abnormal acid exposure to his esophagus which was called "laryngopharyneal reflux."  Use of Zegerid was suggested.  A September 2008 report from Baptist Health Medical Center (BHMC) indicates hospitalization for one day for reflux, epigastric pain, and abdominal pain.  The impressions included dysphagia, GERD, history of peptic ulcer disease, and hiatal hernia.  An associated September 2008 EGD notes that the reason for the procedure was severe reflux and abdominal pain.  The final diagnoses included GERD, severe esophagitis, hiatal hernia, diffuse gastritis, status post biopsy from the stomach to rule out Helicobacter pylori, and status post biopsy from the esophagus to rule out gastroesophageal reflux disease.  The report indicates that a biopsy of the antrum revealed mild chronic gastritis with intestinal metaplasia, and that a biopsy of the esophagus revealed benign squamous mucosa with minimal reflux-associated changes. 

Overall, VA progress notes show occasional treatment for complaints that included difficulty swallowing, and left shoulder pain.  Two March 2010 chest X-rays note a hiatal hernia, and surgical clips in the projection of the proximal stomach and distal esophagus.  The impression was "stable postsurgical changes noted."  A June 2010 gastroenterology report notes that the Veteran's EGD indicated that he had gastritis.  

A VA examination report, dated in July 2007, shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran was noted to have a history of being found to be a hypersecretor of gastric acid in 1962, and to have undergone hiatal hernia repair in 1975 and removal of part of his stomach for ulcers and a cholecystectomy, with ongoing gastrointestinal complaints and reflux.  He reported that he was taking Aciphex and Omeprazole, and that his symptoms included dysphagia, nausea, intermittent chest pain and reflux, with improved heartburn, indigestion and reflux since his surgery.  He denied having melena or hematemesis, and said that he gagged quite a bit, but that he rarely vomited.  On examination, there was a well-healed horizontal curvilinear 28-centimeter incision over the upper abdomen, where he had had his hiatal hernia repair and ulcer surgery in the left abdomen.  The diagnosis was GERD, status postoperative hiatal hernia repair and ulcer surgery with continued symptoms as described, though improved.  

A VA examination report, dated in June 2010, shows that the Veteran complained of dysphagia with both solid and liquid foods, frequent pyrosis, frequent nausea, vomiting two to three times per week, regurgitation two to three times per week, and hematemesis about once a week.  He also reported having anemia, that he had lost about nine pounds in the last year, and that he had a history of melena. The examiner noted, "He has arm and shoulder aching, but I do not think this is related to his gastroesophageal reflux disease."  The report notes that the Veteran was taking Omeprazole 20 mg. twice daily and Carafate twice daily, which had been discontinued due to side effects of nausea and vomiting.  The diagnosis was GERD.  The examiner stated that the Veteran's C-file had been reviewed.  

In an addendum, dated in May 2011, the examiner stated that the Veteran's C-file had been reviewed again.  The examiner repeated his conclusion that the Veteran's arm and shoulder pain were not related to his GERD.  The examiner stated that the Veteran's service-connected GERD was productive of nausea, vomiting, dysphagia, melena, and hematemesis, that he had associated anemia, and that his EGD with biopsies did show evidence of reflux esophagitis.   

The Board finds that an initial rating in excess of 10 percent is not warranted.  The Board first notes that there is no competent evidence which attributes weight loss to GERD, to show a baseline weight, or which states that the Veteran has at least minor weight loss over the appeal period.  See also February and March of 2008 private treatment reports (noting obesity).  Therefore, the regulation at 38 C.F.R. § 4.112 (2010) is not for application.  The evidence shows that the Veteran has complained of such symptoms as nausea, regurgitation, pain, heartburn, and GERD.  There are findings that included hiatal hernia, melena, hematemesis, dysphagia, and anemia.  However, there is no competent evidence to show that his symptoms have been productive of a "considerable impairment of health."  In this regard, a September 2008 report from BHMC notes that the Veteran was "very well developed" and "well-nourished," and that his constitutional condition was within normal limits.  In addition, the Veteran's medical history is shown to include a number of intestinal and other disorders for which service connection is not currently in effect, i.e., diverticulitis, irritable bowel syndrome, diabetes mellitus, hypertension, and coronary artery disease with status post five-vessel coronary artery bypass grafting.  With regard to substernal arm pain, the evidence is insufficient to show that he has substernal arm pain due to his service-connected disability.  The Veteran is shown to have a history of shoulder surgery, and shoulder degenerative joint disease, with recent findings of bilateral rotator cuff tears.  See VA progress notes, dated in May 1995 (noting degenerative joint disease and rotator cuff tear with a history of shoulder surgery); January 2010 (magnetic resonance imaging study), and June 2010.  In June 2010, a VA examiner concluded that the Veteran's arm and shoulder pain were not related to his GERD.  See also May 2011 addendum.    

Based on the foregoing, the Board finds that the evidence is insufficient to show that the Veteran's disability is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  DC 7346.  Accordingly, the Board finds that the criteria for an initial evaluation in excess of 10 percent have not been met, and that the claim must be denied.  

The Board has considered the findings of peptic ulcer, hiatal hernia, and gastritis.  However, the Veteran's disability is not shown to have been manifested by chronic gastritis with multiple small eroded or ulcerated areas and symptoms, a moderate marginal (gastojejunal) ulcer, with episodes of recurring symptoms several times a year, or a moderate duodenal ulcer, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or with continuous moderate manifestations.  Therefore, an initial evaluation in excess of 10 percent is not warranted for gastritis, a duodenal ulcer, or a marginal ulcer.  See 38 C.F.R. § 4.114, DC's 7305, 7306, 7307 (2010); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In August 2004 and July 2007, VCAA notices were issued in association with the Veteran's claim for service connection.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This claim was granted in September 2007, and the issue on appeal (i.e., entitlement to an increased initial evaluation) arose from this grant of service connection.  In such cases, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess/Hartman, 19 Vet. App. at 491, 493.  

In June 2010, the Board remanded this claim.  The Board directed that the Veteran be afforded another examination.  That same month, the Veteran was afforded another examination.  The report of this examination shows that the examiner reviewed the Veteran's C-file, recorded his current complaints, conducted an appropriate physical examination, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that this examination report is adequate for purposes of rendering a decision.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment reports, and VA and non-VA medical records, have been obtained, and the Veteran has been afforded an examination.  In April 2010, the Veteran was afforded a hearing.  The appellant and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and they have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.  


____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


